Exhibit 99.1 Hydrogenics Corporation 2014 Consolidated Financial Statements and Results of Operations Hydrogenics Corporation Management’s Responsibility for Financial Reporting Management’s Discussion and Analysis of Financial Condition and Results of Operations and the consolidated financial statements have been prepared by management and approved by the Board of Directors of Hydrogenics Corporation (the “Company”). The consolidated financial statements were prepared in accordance with International Financial Reporting Standards and where appropriate, reflect management’s best estimates and judgments. Where alternative accounting methods exist, management has chosen those methods considered most appropriate in the circumstances. Management is responsible for the accuracy, integrity and objectivity of the consolidated financial statements within reasonable limits of materiality, and for maintaining a system of internal controls over financial reporting as described in “Management’s Report on Internal Control Over Financial Reporting.” Management is also responsible for the preparation and presentation of other financial information included in the Annual Report and its consistency with the consolidated financial statements. The Audit Committee, which is appointed annually by the Board of Directors and comprised exclusively of independent directors, meets with management as well as with the independent auditors to satisfy itself that management is properly discharging its financial reporting responsibilities and to review the consolidated financial statements and the independent auditor’s report. The Audit Committee reports its findings to the Board of Directors for consideration in approving the consolidated financial statements for presentation to the shareholders. The Audit Committee considers, for review by the Board of Directors and approval by the shareholders, the engagement or reappointment of the independent auditors. The shareholders’ auditors have full access to the Audit Committee, with and without management being present, to discuss the consolidated financial statements and to report their findings from the audit process. The consolidated financial statements have been audited by the shareholders’ independent auditors, PricewaterhouseCoopers LLP, Chartered Accountants, and their report is provided herein. Daryl C. F. Wilson President and Chief Executive Officer Robert Motz Chief Financial Officer March 3, 2015 Mississauga, Ontario Page 2 Hydrogenics Corporation Management’s Report on Internal Control Over Financial Reporting Management of the Company is responsible for establishing and maintaining adequate internal control over financial reporting.Internal control over financial reporting is a process designed by, or under the supervision of, the President and Chief Executive Officer and the Chief Financial Officer and is effected by the Board of Directors, management and other personnel to provide reasonable assurance regarding the reliability of financial reporting and the preparation of consolidated financial statements for external purposes in accordance with International Financial Reporting Standards.It includes those policies and procedures that: • provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use or disposition of the Company’s assets that could have a material effect on the Company’s consolidated financial statements; • pertain to the maintenance of records that accurately and fairly reflect, in reasonable detail, the transactions related to and dispositions of the Company’s assets; and • provide reasonable assurance that transactions are recorded as necessary to permit preparation of consolidated financial statements in accordance with International Financial Reporting Standards, and that the Company’s receipts and expenditures are made only in accordance with authorizations of management and the Company’s directors. Due to its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of the effectiveness of internal control over financial reporting to future periods are subject to the risk that the controls may become inadequate because of changes in conditions, or that the degree of compliance with the policies or procedures may deteriorate. Management assessed the effectiveness of the Company’s internal control over financial reporting at December 31, 2014, based on the criteria set forth in Internal Control – Integrated Framework issued by the Committee of Sponsoring Organizations of the Treadway Commission as published in 2013. Based on this assessment and those criteria, management concluded that due to the material weakness described below, our internal control over financial reporting was not effective as of December 31, 2014. A material weakness is a deficiency, or a combination of deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of the company’s annual or interim financial statements will not be prevented or detected on a timely basis. We did not design and implement internal controls to ensure that non-monetary assets denominated in foreign currency in our German subsidiary were accurately recorded in US dollars. The material weakness resulted in errors in the measurement of non-monetary assets in the German subsidiary that were corrected in the Company’s consolidated financial statements for the year ended December 31, 2014 prior to their release.Additionally, this material weakness could, if uncorrected, result in a future misstatement of the aforementioned non-monetary assets or disclosures that would result in a material misstatement to the annual or interim consolidated financial statements that would not be prevented or detected. The effectiveness of the Company's internal control over financial reporting as of December 31, 2014, has been audited by PricewaterhouseCoopers LLP, an independent registered public accounting firm, as stated in their report, which is included in the Company’s audited financial statements. The Company’s management, including the CEO and CFO, and our Board of Directors are committed to remediating the material weakness in internal control over financial reporting by enhancing existing controls and introducing new controls over the use of appropriate exchange rates in the recording and translation of foreign currency transactions and balances in our foreign subsidiaries. The Company’s management, including the CEO and CFO, is committed to implementing its remediation plan as soon as practicable. Daryl C. F. Wilson President and Chief Executive Officer Robert Motz Chief Financial Officer March 3, 2015 Mississauga, Ontario Page 3 Hydrogenics Corporation March 3, 2015 Independent Auditor’s Report To the Shareholders of Hydrogenics Corporation We have completed an integrated audit of Hydrogenics Corporation and its subsidiaries’ 2014 consolidated financial statements and their internal control over financial reporting as at December 31, 2014 and an audit of their 2013 consolidated financial statements. Our opinions, based on our audits, are presented below. Report on the consolidated financial statements We have audited the accompanying consolidated financial statements of Hydrogenics Corporation and its subsidiaries, which comprise the consolidated balance sheets as at December 31, 2014 and December 31, 2013 and the consolidated statements of operations and comprehensive loss, consolidated statements of changes in equity, and consolidated statements of cash flows for the years then ended, and the related notes, which comprise a summary of significant accounting policies and other explanatory information. Management’s responsibility for the consolidated financial statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditor’s responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits as at December 31, 2014 and December 31, 2013 and for the years then ended in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. Canadian generally accepted auditing standards also require that we comply with ethical requirements. An audit involves performing procedures to obtain audit evidence, on a test basis, about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditor’s judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. In making those risk assessments, the auditor considers internal control relevant to the company’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances. An audit also includes evaluating the appropriateness of accounting principles and policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. Webelieve that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion on the consolidated financial statements. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of Hydrogenics Corporation and its subsidiaries as at December 31, 2014 and December 31, 2013 and their financial performance and their cash flows for the years then ended in accordance with International Financial Reporting Standards as issued by the International Accounting Standards Board. PricewaterhouseCoopers LLP PwC Tower, 18 York Street, Suite 2600, Toronto, Ontario, Canada M5J 0B2 T: +1 , F: +1 , www.pwc.com/ca “PwC” refers to PricewaterhouseCoopers LLP, an Ontario limited liability partnership. Page 4 Hydrogenics Corporation Report on internal control over financial reporting We have also audited Hydrogenics Corporation and its subsidiaries’ internal control over financial reporting as at December 31, 2014, based on criteria established in Internal Control - Integrated Framework (2013) issued by the Committee of Sponsoring Organizations of the Treadway Commission (COSO). Management’s responsibility for internal control over financial reporting Management is responsible for maintaining effective internal control over financial reporting and for its assessment of the effectiveness of internal control over financial reporting, included in the accompanying Management’s Report on Internal Control Over Financial Reporting. Auditor’s responsibility Our responsibility is to express an opinion on the company’s internal control over financial reporting based on our audit. We conducted our audit of internal control over financial reporting in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether effective internal control over financial reporting was maintained in all material respects. An audit of internal control over financial reporting includes obtaining an understanding of internal control over financial reporting, assessing the risk that a material weakness exists, testing and evaluating the design and operating effectiveness of internal control based on the assessed risk, and performing such other procedures as we consider necessary in the circumstances. We believe that our audit provides a reasonable basis for our audit opinion on the company’s internal control over financial reporting. Definition of internal control over financial reporting A company’s internal control over financial reporting is a process designed to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles. A company’s internal control over financial reporting includes those policies and procedures that: (i)pertain to the maintenance of records that, in reasonable detail, accurately and fairly reflect the transactions and dispositions of the assets of the company; (ii)provide reasonable assurance that transactions are recorded as necessary to permit preparation of financial statements in accordance with generally accepted accounting principles, and that receipts and expenditures of the company are being made only in accordance with authorizations of management and directors of the company; and (iii)provide reasonable assurance regarding prevention or timely detection of unauthorized acquisition, use, or disposition of the company’s assets that could have a material effect on the financial statements. Inherent limitations Because of its inherent limitations, internal control over financial reporting may not prevent or detect misstatements. Also, projections of any evaluation of effectiveness to future periods are subject to the risk that controls may become inadequate because of changes in conditions or that the degree of compliance with the policies or procedures may deteriorate. Opinion In our opinion, Hydrogenics Corporation and its subsidiaries did not maintain, in all material respects, effective internal control over financial reporting as at December 31, 2014, based on criteria established in Internal Control - Integrated Framework (2013) issued by COSO because of a material weakness in internal control over financial reporting related to the incorrect recording of non-monetary assets denominated in foreign currency in the German subsidiary. A material weakness is a deficiency, or a combination of deficiencies, in internal control over financial reporting, such that there is a reasonable possibility that a material misstatement of the annual or interim financial statements will not be prevented or detected on a timely basis. The material weakness referred to above is described in Management's Report on Internal Control over Financial Reporting. We considered this material weakness in determining the nature, timing, and extent of audit tests applied in our audit of the 2014 consolidated financial statements and our opinion regarding the effectiveness of the Company’s internal control over financial reporting does not affect our opinion on those consolidated financial statements. Chartered Professional Accountants, Licensed Public Accountants Toronto, Ontario Page 5 Hydrogenics Corporation Hydrogenics Corporation Consolidated Balance Sheets (in thousands of US dollars) December 31 December 31 Assets Current assets Cash and cash equivalents (note 6) $ $ Restricted cash (note 6) Trade and other receivables (note 7) Inventories (note 8) Prepaid expenses Non-current assets Restricted cash (note 6) Investment in joint venture (note 9) - Property, plant and equipment(note 10) Intangible assets (note 11) Goodwill(note 12) Total assets $ $ Liabilities Current liabilities Trade and other payables (note 13) $ $ Warranty provisions (note 14) Deferred revenue Warrants (note 17) - Non-current liabilities Other non-current liabilities (note 16) Non-current warranty provisions (note 14) Non-current deferred revenue Total liabilities Equity Share capital (note 17) Contributed surplus Accumulated other comprehensive loss ) ) Deficit ) ) Total equity Total equity and liabilities $ $ Guarantees and Contingencies (notes 15 and 27) Douglas Alexander Chairman Don Lowry Director The accompanying notes form an integral part of these consolidated financial statements. Page 6 Hydrogenics Corporation Hydrogenics Corporation Consolidated Statements of Operations and Comprehensive Loss For the years ended December 31, (in thousands of US dollars, except share and per share amounts) Revenues $ $ Cost of sales Gross profit Operating expenses Selling, general & administrative expenses (note 19) Research and product development expenses(note 20) Loss from operations ) ) Finance income (expenses) Interest income 9 11 Interest expense ) ) Foreign currency gains Foreign currency losses ) ) (Loss) from joint venture (note 9) ) - Other finance gains (losses), net (note 24) ) ) Finance income (loss), net ) ) Loss before income taxes ) ) Income tax expense (note 25) - - Net loss for the period ) ) Items that will notbe reclassified subsequently to net loss: Re-measurement of actuarial liability - Items that may be reclassified subsequently to net loss Loss on re-measurement of actuarial liability ) - Exchange differences on translating foreign operations ) Comprehensive loss for the period $ ) $ ) Net loss per share Basic and diluted(note 26) $ ) $ ) Weighted average number of common shares outstanding (note 26) The accompanying notes form an integral part of these consolidated financial statements. Page 7 Hydrogenics Corporation Hydrogenics Corporation Consolidated Statements of Changes in Equity (in thousands of US dollars, except share and per share amounts) Common shares Number Amount Contributed surplus Deficit Accumulated other comprehensive loss Total equity Balance at December 31, 2013 $ $ $ ) $ ) $ Net loss - - - ) - ) Other comprehensive loss - - - ) ) Total comprehensive loss - - - ) ) ) Issuance of common shares (note 17) - - - Issuance of common shares on exercise of stock options (note 18) ) - - Stock-based compensation expense (note 18) - Balance at December 31, 2014 $ $ $ ) $ ) $ Common shares Accumulated other Contributed comprehensive Total Number Amount surplus Deficit loss equity Balance at December 31, 2012 $ $ $ ) $ ) $ Net loss - - - ) ) Other comprehensive loss - - - Total comprehensive loss - - - ) ) Issuance of common shares (note 17) - - - Issuance of common shares on exercise of stock options (note 18) ) - - Stock-based compensation expense (note 18) - Balance at December 31, 2013 $ $ $ ) $ ) $ The accompanying notes form an integral part of these consolidated financial statements. Page 8 Hydrogenics Corporation Consolidated Statements of Cash Flows For the years ended December 31, (in thousands of US dollars) Cash and cash equivalents provided by(used in): Operating activities Net loss for the period $ ) $ ) Increase (decrease) in restricted cash ) Items not affecting cash: Loss on disposal of assets 1 3 Amortization and depreciation Other finance losses (gains), net (note 24) Unrealized foreign exchange (gains) ) Unrealized loss on joint venture (note 9) 94 - Portion of borrowings recorded as a reduction of research and development expenses (note 16(i)) ) ) Accreted non-cash interest(note16(i)) Payment of post-retirement benefit liability (note 16(ii)) ) ) Stock-based compensation (note 18) Stock based compensation – RSUs and DSUs (note18) 82 Net change in non-cash working capital (note 29) ) ) Cash used in operating activities ) ) Investing activities Investment in joint venture (note 9) ) - Proceeds from disposals (note 10) 10 - Purchase of property, plant and equipment (note 10) ) ) Purchase of intangible assets (note 11) ) ) Cash used in investing activities ) ) Financing activities Repayment of repayable government contributions (note 16(iii)) ) ) Proceeds of borrowings, net of transaction costs (note 16) - Proceeds of operating borrowings Repayment of operating borrowings - ) Common shares issued and warrants exercised, net of issuance costs (note 17) Cash provided by financing activities Effect of exchange rate fluctuations on cash and cash equivalents held ) Increase (Decrease) in cash and cash equivalentsduring the period ) ) Cash and cash equivalents - Beginning of period Cash and cash equivalents - End of period $ $ Supplemental disclosure Income taxes paid $
